DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-20) in the reply filed on 17 November 2021 is acknowledged.

Status of Claims
Claims 1-20 are pending; claims 1-13 have been withdrawn; and claims 14-20 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04 December 2019 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al. (US 2016/0121128 A1) in view of Rawat et al. (US 2013/0131752 A1).
Regarding claim 14, Fishler describes a leadless implantable medical device 102 comprising
a housing 110
a pacing electrode 108 disposed on a distal portion of the housing (figure 3, for example)
a fixation mechanism 205 disposed on a distal end of the housing (figure 3, for example)
an electronics circuit 210 disposed in the housing ([0077]), the electronics circuit configured to generate and deliver pacing signals to the pacing electrode ([0039], [0077])
Regarding claim 14, although Fishler describes a fixation mechanism, Fishler does not explicitly disclose that the fixation mechanism is a “fixation antenna configured for operation as a monopole antenna to communicate with an external device.”  Fishler does, however, describe that leadless pacemakers may “communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy” ([0035], emphasis added).  Therefore, the Examiner respectfully submits that Fishler suggests that the leadless pacemaker may contain an antenna to communicate with an external device.  Specifically regarding the configuration of the fixation mechanism as a “fixation antenna,” the Examiner respectfully directs Applicant to the reference of Rawat.  Rawat also describes an implantable medical device ([0009]), including a fixation antenna ([Abstract], [0013]: “the antenna may be…used to anchor devices to a selected location in a body”).  Rawat further describes wherein the fixation antenna is configured for operation as a monopole antenna to communicate with an external device ([Abstract]: “implanted fractal antenna for radio frequency communications between an implantable medical device and an external device”; [0030]).  As Rawat is also directed towards implantable devices and is in a similar field 
Regarding claim 15, Fishler further describes a feedthrough assembly 212 operatively connecting the fixation antenna 205 to the electronic circuit 210 ([0079]; figure 3). 
Regarding claim 16, Rawat further describes wherein the fixation antenna includes a body that extends between a proximal end and the distal end, the body having a length defined based on a wavelength of a carrier frequency for communication with the external device ([0030]).  
Regarding claim 17, Rawat further describes wherein the length of the body is a quarter multiple of the wavelength of the carrier frequency ([0030]). 
Regarding claims 18 and 19, Fishler in view of Rawat suggests the leadless implantable medical device of claim 16, and Fishler further describes wherein the fixation mechanism is shaped as a helix ([0076]; figure 3).  Neither Fishler nor Rawat explicitly disclose wherein the helix has less than five turns of rotation or less than one and a quarter turns of rotation between the distal end and the proximal end.  However, the Examiner respectfully submits that, as Fishler describes configuring the fixation mechanism as a helix, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the helix with the necessary 
Regarding claim 20, Fishler further describes wherein the fixation antenna has a body that is shaped as a helix ([0076]; figure 3). 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792